

114 HR 1898 IH: Funding Our Roads and Ecosystems Sustainably Together Act
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1898IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Carbajal (for himself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the FAST Act to authorize appropriations for the United States Forest Service, and for other purposes.1.Short titleThis Act may be cited as the Funding Our Roads and Ecosystems Sustainably Together Act or the FOREST Act.2.Federal lands transportation programSection 1101(a)(3)(B)(ii)(III) of the FAST Act (Public Law 114–94) is amended—(1)in item (dd) by striking and;(2)in item (ee) by striking the period and inserting a semicolon; and(3)by adding at the end the following:(ff)$250,000,000 for fiscal year 2023;(gg)$255,000,000 for fiscal year 2024;(hh)$260,000,000 for fiscal year 2025;(ii)$265,000,000 for fiscal year 2026; and(jj)$270,000,000 for fiscal year 2027..